DETAILED ACTION

Status of Application
This action is in reply to the Amendment filed on 05/10/2022. 
In the Amendment, claim 1, 3, 9, 11, 13, 15, 19 and 20 were amended, claims 21-25 were added, and no claims were cancelled. (Claims 4, 6, 12, 16 and 17 were cancelled in a previous paper.)
Accordingly, claims 1-3, 5, 7-11, 13-15, 18-21 and 23-25 are currently pending and have been allowed. (Note: claim 22 has been cancelled in the instant Examiner's Amendment, as set forth hereinbelow.)
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-3, 5, 7-11, 13-15, 18-21 and 23-25 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Eschlboeck on 07/07/2022.

Listing of amended and cancelled claims only 
Claims 1, 13 and 20 have been amended as shown below. 
Claim 22 has been cancelled. 

1.	(Amended) A computer system comprising:
		a processor;
		a communications module coupled to the processor; and
	a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:
	receive, from a client device and using the communications module via a network, a communication indicating a request to reload a virtual gift card of an indicated gift card type and specifying a value amount- and an identifier indicating the particular virtual gift card; and
	responsive to the communication, process, in at least near real-time, a reload of the virtual gift card of the indicated gift card type, the processing including:
	processing a payment corresponding to the specified value amount;
	identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type; and
	using the identified application programming interface to add the specified value amount to the virtual gift card; and
	send an indication of the reloaded virtual gift card via the network using the communications module to a mobile computing device different from the client device for use in configuring the mobile computing device,
wherein identifying, from amongst the plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type includes identifying the application programming interface based on the specified value amount.

13.	(Amended) A computer-implemented method comprising:
	receiving, from a client device and via a network, a communication indicating a request to reload a virtual gift card of an indicated a gift card type and specifying a value amount- and an identifier indicating the particular virtual gift card; and
	responsive to the communication, processing, in at least near real-time, a reload of the virtual gift card of the indicated gift card type, the processing including:
	processing a payment corresponding to the specified value amount;
	identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type; and
	using the identified application programming interface to add the specified value amount to the virtual gift card; and
	sending an indication of the reloaded virtual gift card via the network using the communications module to a mobile computing device different from the client device for use in configuring the mobile computing device,
wherein identifying, from amongst the plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type includes identifying the application programming interface based on the specified value amount.

20.	(Amended) A non-transitory computer-readable storage medium storing instructions which, when executed by a processor of a computer system, cause the processor to:
	receive, from a client device and via a network, a communication indicating a request to reload a virtual gift card of an indicated [[a]] gift card type and specifying a value amount- and an identifier indicating the particular virtual gift card; and
	responsive to the communication, process, in at least near real-time, a reload of the virtual gift card of the indicated gift card type, the processing including:
	processing a payment corresponding to the specified value amount;
	identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type; and
	using the identified application programming interface to add the specified value amount to the virtual gift card; and
	send an indication of the reloaded virtual gift card via the network using the communications module to a mobile computing device different from the client device for use in configuring the mobile computing device,
wherein identifying, from amongst the plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type includes identifying the application programming interface based on the specified value amount.

22.	(Cancelled)
 

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is: Dave et al. (U.S. Patent Application Publication No. 2014/0136349 A1), Van der Schueren (U.S. Patent Application Publication No. 2015/0088753 A1), and Mashinsky (U.S. Patent Application Publication No. 2013/0290172 A1). 
The prior art of record alone or in combination does not teach the combination of the following elements:
(Claim 1) A computer system comprising:
		a processor;
		a communications module coupled to the processor; and
	a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:
	receive, from a client device and using the communications module via a network, a communication indicating a request to reload a virtual gift card of an indicated gift card type and specifying a value amount- and an identifier indicating the particular virtual gift card; and
	responsive to the communication, process, in at least near real-time, a reload of the virtual gift card of the indicated gift card type, the processing including:
	processing a payment corresponding to the specified value amount;
	identifying, from amongst a plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type; and
	using the identified application programming interface to add the specified value amount to the virtual gift card; and
	send an indication of the reloaded virtual gift card via the network using the communications module to a mobile computing device different from the client device for use in configuring the mobile computing device,
wherein identifying, from amongst the plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type includes identifying the application programming interface based on the specified value amount.

or the corresponding combinations of claims 13 and 20.

Each of the above-noted prior art references teaches various elements of claim 1, and while Kunapuli, Suter and Nayak (cited on accompanying PTO-892) teach selecting (identifying) an API based on a criterion, the prior art of record collectively in any permissible combination fails to teach at least: wherein identifying, from amongst the plurality of application programming interfaces, an application programming interface capable of processing the reload of the virtual gift card of the indicated gift card type includes identifying the application programming interface based on the specified value amount, when combined with the other features of independent claim 1, 13 or 20.
Regarding 35 U.S.C. 101 and 112, the rejections in the last Office Action have been overcome by the claim amendments collectively made in the Amendment filed on 05/10/2022 and the instant Examiner's Amendment hereinabove. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692